DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “and forming a sensing area in an opening in a backside of the silicon substrate, the sensing area is configured to, in reaction to a predefined substance, cause a change in a conductivity of the conductive channel”, in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
	Shalev & Takulapalli fail to disclose forming a sensing area in an opening in a backside of the silicon substrate in the claimed context. Other cited arts fail to cure deficiencies of Shalev & Takulapalli.
With respect to claim 12, the prior art made of record does not disclose or suggest either alone or in combination “and forming a sensing area in a front side of the silicon substrate by etching the hard mask, the sensing area is configured to, in reaction to a predefined substance, cause a change in a conductivity of the conductive channel”, in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

Claims 2-11, 13-17 are allowed being dependent on claim 1.
The closest prior art of record are SHALEV et al. (WO 2013/156990 A1) and Takulapalli et al. (US 2009/0014757 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/K.A.R/Examiner, Art Unit 2813         


/SHAHED AHMED/Primary Examiner, Art Unit 2813